Whitfield, O. J.,
delivered the opinion of the court.
The case of Gundling v. Chicago, 177 U. S., 183 (20 Sup. Ct. Rep., 633 ; 44 L. ed., 725), has no application to the case at bar. It certainly needs no citation of authorities to show that an occupation tax may be imposed by the city of Vicksburg. The opinion in Rodge v. Kelly, ante, 209, 40 South. Rep., 552, clearly pointed out that this act is objectionable as class legislation. All in the class are not dealt with alike. A,careful reading of that opinion is all that is necessary to show the manifest unconstitutionality of the act. The .fears expressed as to the effect of the decision on other occupations taxed are wholly groundless. We *571dealt with nothing but this particular act. The tax in this case is not imposed on all money lenders, graduating the tax according to the population of a town or the amount of loans', etc. It attempts, arbitrarily, to base the tax upon the kind of securities. Can it be possible that argument should be needed to show that the legislature could not vary the occupation tax by the single consideration as to the kind of security taken for a loan ? On that, and nothing but that? Making the tax one thing if the security be mules, another if cattle, another if silverware in a store, etc. ? And we clearly pointed out, before, that this act was intended to reach those who lend on the kinds of securities, ^as sewing machines, etc., in the actual possession of servants and other necessitous persons, and at exorbitant rates of interest; and yet, that being its purpose, it wholly failed to fix any rate of interest as exorbitant, and brought within its condemnation all money lenders, without reference to exorbitant charges, etc., and whether they loaned on pianos, etc., in the actual personal use of domestics, etc., or in a factory, or a store, or anywhere else, and without reference to any charge, exorbitant or otherwise, for the loan. In other words, the act wholly failed to accomplish the only purpose it had in view. Drawn with the not unusual legislative carelessness and lack of skill, it failed to accomplish the wholesome purpose had in view, and actually gave us a law depriving the citizen of his property without due process of law.

Affirmed.